Title: John Adams to John Quincy Adams, 27 July 1777
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Philadelphia July 27. 1777
     
     If it should be the Design of Providence that you should live to grow up, you will naturally feel a Curiosity to learn the History of the Causes which have produced the late Revolution of our Government. No Study in which you can engage will be more worthy of you.
     It will become you to make yourself Master of all the considerable Characters, which have figured upon the Stage of civil, political or military Life. This you ought to do with the Utmost Candour, Benevolence and Impartiality, and if you should now and then meet with an Incident, which shall throw some Light upon your Fathers Character, I charge you to consider it with an Attention only to Truth.
     It will also be an entertaining and instructive Amusement, to compare our American Revolution with others that Resemble it. The whole Period of English History, from the Accession of James the first, to the Accession of William the third, will deserve your most critical Attention.
     The History of the Revolutions in Portugal, Sweeden and Rome by the Abbot de Vertot, is well worth your Reading.
     The Seperation of the Helvetic Confederacy from the Dominion of the House of Austria, is also an illustrious Event, that particularly resembles our American Struggle with Great Britain.
     But above all others, I would recommend to your study, the History of the Flemish Confederacy, by which the seven united Provinces of the Netherlands, emancipated themselves from the Domination of Spain.
     There are several good Histories of this great Revolution. Sir William Temples is short but elegant, and entertaining. Another Account of this Period was written by Puffendorf, and another by Grotius.
     But the most full and compleat History, that I have seen, is one that I am now engaged in Reading. It is intituled “The History of the Wars of Flanders, written in Italian by that learned and famous Cardinal Bentivoglio, englished by the Right Honourable Henry Earl of Monmouth, the whole Work illustrated, with a Map of the seventeen Provinces and above twenty Figures of the chief Personages mentioned in the History.”
     Bentivoglio, like Clarendon, was a Courtier, and on the side of Monarchy and the Hierarchy. But Allowances must be made for that.
     The first Cut is of Guido, S.R.E. Cardinalis Bentivolus.
     2. The Emperor Charles the 5th. Prince of the low Countries.
     3. Phillip the 2d. King of Spain, Prince of the low Countries.
     4. William of Nassau, Prince of Orange.
     5. Margarett Dutchesse of Parma and Piacenza, Daughter to Charles the 5th. Governesse of the low Countries.
     6. Elizabeth Queen of England, France and Ireland.
     7. Anthony Perenott Cardinal Granvel, Councillor of state to Margarett of Parma.
     
     8. Peter Ernest Count Mansfeldt Governor of Luxemburg.
     9. William Lodowic Count Nassau, Governor of Frisland.
     10. John Lignius, Count Aremberg, Governor of Frisland, General at the Battle of Hilligal.
     11. Ferdinand of Toledo Duke of Alva, Governor of the Low Countries.
     12. Sancho Avila Governor of the Fort, at Antwerp, General at the Battle of Mooch.
     13. Chiapino Vitelli Marquiss of Cetona, Camp Master General.
     14. Robert Lord Dudley Earl of Leicester, Governor of the united Provinces.
     15. Maximillian Hennin Count Bossu, Governor of Holland and Utrecht.
     16. Lodovico Requesenes, Great Commandador of Castile, Governor of the Low Countries.
     17. Phillip Croy Duke of Areschot, Knight of the golden Fleece, Governor of Flanders.
     18. Don John of Austria, son to Charles 5th. Governor of the Low Countries.
     19. Mathias, Archduke of Austria, Duke of Burgundy and Governor of the united Provinces.
     20. Alexander Farnese, Prince of Parma, Governor of the low Countries.
     21. Francis Hercules De Valois, Duke of Anjou, Alencon, Brabant and Protector of the Netherlands.
     22. Phillip Count Holach, Baron of Langenberg, first General of the united Provinces.
     23. Maurice of Nassau, Prince of Orange, Count Nassau, Governor of the united Provinces.
     24. Adolphus Solm Count de Meurs, Governor of Gelderland and Utrecht.
     There are three most memorable Seiges described in this History, those of Haerlem, Leyden, and Antwerp.
     You will wonder, my dear son, at my writing to you at your tender Age, such dry Things as these: but if you keep this Letter you will in some future Period, thank your Father for writing it. I am my dear son, with the Utmost Affection to your Sister and Brothers as well as to you, your Father,
     
      John Adams
     
    